Ex 10.1 AMENDED AND RESTATED MANAGEMENT AGREEMENT THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT (the "Agreement") is entered into as of this 30th day of July, 2009, by and between Silverleaf Club, a Texas non-profit corporation, f/k/a Master Club, f/k/a Master Endless Escape Club ("Silverleaf Club"), and Silverleaf Resorts, Inc., a Texas corporation, f/k/a Silverleaf Vacation Club, Inc., f/k/a Ascension Capital Corporation, successor by merger to Ascension Resorts, Ltd. ("Manager"). RECITALS WHEREAS, Manager is the owner and developer of eleven (11) resorts, five (5) of which are located in Texas and are known as Hill Country Resort, Holly Lake, Piney Shores Resort, The Villages and Silverleaf's Seaside Resort, three (3) of which are located in Missouri and are known as Holiday
